SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2015 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A Gafisa S.A. Quarterly information September 30, 2015 (A free translation of the original report in Portuguese as published in Brazil containing Quarterly Information (ITR) prepared in accordance with accounting practices adopted in Brazil) Company data Capital Composition 1 Individual financial statements Balance sheet - Assets 2 Balance sheet Liabilities 3 Statement of income 4 Statement of comprehensive income (loss) 5 Statement of cash flows 6 Statements of changes in Equity 01/01/2015 to 09/30/2015 7 01/01/2014 to 09/30/2014 8 Statement of value added 9 Consolidated Financial Statements Balance sheet - Assets 10 Balance sheet Liabilities 11 Statement of income 12 Statement of comprehensive income (loss) 13 Statement of cash flows 14 Statements of changes in Equity 01/01/2015 to 09/30/2015 15 01/01/2014 to 09/30/2014 16 Statement of value added 17 Comments on performance 18 Notes to interim financial information 56 Other information deemed relevant by the Company 96 Reports and statements Report on review of interim financial information 99 Management statement of interim financial information 101 Management statement on the report on review of interim financial information 102 COMPANY DATA / CAPITAL COMPOSITION Number of Shares CURRENT QUARTER (in thousands) 9/30/2015 Paid-in Capital Common 378,066 Preferred 0 Total 378,066 Treasury shares Common 10,585 Preferred 0 Total 10,585 1 INDIVIDUAL FINANCIAL STATEMENTS - BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 9/30/2015 PRIOR YEAR 12/31/2014 1 Total Assets 6,687,030 6,477,381 1.01 Current Assets 2,504,071 2,477,653 1.01.01 Cash and cash equivalents 29,476 33,792 1.01.01.01 Cash and banks 15,416 24,501 1.01.01.02 Short-term investments 14,060 9,291 1.01.02 Short-term investments 479,099 582,042 1.01.02.01 Fair value of short-term investments 479,099 582,042 1.01.03 Accounts receivable 766,544 748,910 1.01.03.01 Trade accounts receivable 766,544 748,910 1.01.03.01.01 Receivables from clients of developments 746,665 724,696 1.01.03.01.02 Receivables from clients of construction and services rendered 19,879 24,214 1.01.04 Inventories 1,075,231 932,681 1.01.04.01 Properties for sale 1,075,231 932,681 1.01.07 Prepaid expenses 2,317 8,036 1.01.07.01 Prepaid expenses and others 2,317 8,036 1.01.08 Other current assets 151,404 172,192 1.01.08.01 Non current assets for sale 6,072 6,072 1.01.08.03 Other 145,332 166,120 1.01.08.03.01 Other accounts receivable and others 71,741 61,355 1.01.08.03.03 Receivables from related parties 73,591 104,765 1.02 Non current assets 4,182,959 3,999,728 1.02.01 Non current assets 881,246 916,283 1.02.01.03 Accounts receivable 340,716 275,531 1.02.01.03.01 Receivables from clients of developments 340,716 275,531 1.02.01.04 Inventories 386,716 487,735 1.02.01.09 Other non current assets 153,814 153,017 1.02.01.09.03 Other accounts receivable and others 80,360 84,897 1.02.01.09.04 Receivables from related parties 73,454 68,120 1.02.02 Investments 3,242,017 3,022,609 1.02.02.01 Interest in associates and affiliates 3,154,198 2,934,790 1.02.02.02 Interest in subsidiaries 87,819 87,819 1.02.02.02.01 Interest in subsidiaries - goodwill 87,819 87,819 1.02.03 Property and equipment 23,294 22,129 1.02.03.01 Operation property and equipment 23,294 22,129 1.02.04 Intangible assets 36,402 38,707 1.02.04.01 Intangible assets 36,402 38,707 2 INDIVIDUAL FINANCIAL STATEMENTS - BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 9/30/2015 PRIOR YEAR 12/31/2014 2 Total Liabilities 6,687,030 6,477,381 2.01 Current liabilities 2,170,540 1,973,022 2.01.01 Social and labor obligations 39,185 38,507 2.01.01.02 Labor obligations 39,185 38,507 2.01.01.02.01 Salaries, payroll charges and profit sharing 39,185 38,507 2.01.02 Suppliers 43,906 57,369 2.01.02.01 Local suppliers 43,906 57,369 2.01.03 Tax obligations 38,293 38,386 2.01.03.01 Federal tax obligations 38,293 38,386 2.01.04 Loans and financing 832,469 758,572 2.01.04.01 Loans and financing 525,789 443,802 2.01.04.02 Debentures 306,680 314,770 2.01.05 Other obligations 1,098,618 977,154 2.01.05.01 Payables to related parties 779,808 596,047 2.01.05.02 Other 318,810 381,107 2.01.05.02.04 Obligations for purchase of properties and advances from customers 165,143 228,991 2.01.05.02.05 Other obligations 124,757 128,567 2.01.05.02.06 Payables to venture partners 4,865 6,081 2.01.05.02.07 Obligations assumed on the assignment of receivables 9,935 14,128 2.01.05.02.08 Derivative financial instruments 14,110 3,340 2.01.06 Provisions 118,069 103,034 2.01.06.01 Tax, labor and civel lawsuits 118,069 103,034 2.01.06.01.01 Tax lawsuits 220 218 2.01.06.01.02 Labor lawsuits 14,324 11,151 2.01.06.01.04 Civel lawsuits 103,525 91,665 2.02 Non current liabilities 1,405,576 1,449,014 2.02.01 Loans and financing 1,181,754 1,234,984 2.02.01.01 Loans and financing 631,376 750,272 2.02.01.01.01 Loans and financing in local currency 631,376 750,272 2.02.01.02 Debentures 550,378 484,712 2.02.02 Other liabilities 126,169 121,098 2.02.02.02 Other 126,169 121,098 2.02.02.02.03 Obligations for purchase of properties and advances from customers 84,695 74,022 2.02.02.02.04 Other liabilities 16,542 17,162 2.02.02.02.05 Payables to venture partners 2,280 4,713 2.02.02.02.06 Obligations assumed on the assignment of receivables 13,628 20,368 2.02.02.02.07 Derivative financial instruments 9,024 4,833 2.02.03 Deferred taxes 18,014 26,126 2.02.03.01 Deferred income tax and social contribution 18,014 26,126 2.02.04 Provisions 79,639 66,806 2.02.04.01 Tax, labor and civel lawsuits 79,639 66,806 2.02.04.01.02 Tax and labor lawsuits 44,054 34,352 2.02.04.01.04 Civel lawsuits 35,585 32,454 2.03 Equity 3,110,914 3,055,345 2.03.01 Capital 2,740,662 2,740,662 2.03.02 Capital Reserves 49,422 -9,162 2.03.02.04 Granted options 146,619 141,114 2.03.02.05 Treasury shares -25,980 -79,059 2.03.02.07 Reserve for expenditures with public offering -71,217 -71,217 2.03.04 Income Reserve 247,207 323,845 2.03.04.01 Legal Reserve 31,593 31,593 2.03.04.02 Statutory Reserve 215,614 292,252 2.03.05 Retained earnings/accumulated losses 73,623 0 3 INDIVIDUAL FINANCIAL STATEMENTS - INCOME - (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 07/01/2015 to 09/30/2015 YEAR TO DATE 01/01/2015 to 09/30/2015 SAME QUARTER FROM PREVIOUS YEAR 07/01/2014 to 09/30/2014 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2014 to 09/30/2014 3.01 Gross Sales and/or Services 297,524 850,132 267,777 784,855 3.01.01 Revenue from real estate development 326,456 932,947 293,813 864,232 3.01.03 Taxes on real estate sales and services -28,932 -82,815 -26,036 -79,377 3.02 Cost of sales and/or services -221,069 -630,392 -191,081 -543,093 3.02.01 Cost of real estate development -221,069 -630,392 -191,081 -543,093 3.03 Gross profit 76,455 219,740 76,696 241,762 3.04 Operating expenses/income -48,498 -108,851 -63,980 -250,626 3.04.01 Selling expenses -18,620 -49,611 -17,415 -55,719 3.04.02 General and administrative expenses -24,086 -80,436 -33,293 -95,879 3.04.05 Other operating expenses -38,878 -102,059 -22,147 -79,639 3.04.05.01 Depreciation and amortization -7,575 -22,972 -7,206 -27,923 3.04.05.02 Other operating expenses -31,303 -79,087 -14,941 -51,716 3.04.06 Equity pick-up 33,086 123,255 8,875 -19,389 3.05 Income (loss) before financial results and income taxes 27,957 110,889 12,716 -8,864 3.06 Financial -22,200 -44,995 -15,244 -29,377 3.06.01 Financial income 17,002 52,434 18,533 70,170 3.06.02 Financial expenses -39,202 -97,429 -33,777 -99,547 3.07 Income before income taxes 5,757 65,894 -2,528 -38,241 3.08 Income and social contribution taxes 7,729 7,729 -7,426 -12,353 3.08.01 Current -383 -383 -7,426 -12,353 3.08.02 Deferred 8,112 8,112 0 0 3.09 Income (loss) from continuing operation 13,486 73,623 -9,954 -50,594 3.11 Income (loss) for the period 13,486 73,623 -9,954 -50,594 3.99 Earnings per Share – (Reais / Share) 3.99.01 Basic Earnings per Share 3.99.01.01 ON 0.03670 0.20030 -0.02460 -0.12480 3.99.02 Diluted Earnings per Share 3.99.02.01 ON 0.03646 0.19900 -0.02460 -0.12480 4 INDIVIDUAL FINANCIAL STATEMENTS - COMPREHENSIVE INCOME (LOSS) - (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 07/01/2015 to 09/30/2015 YEAR TO DATE 01/01/2015 to 09/30/2015 EQUAL QUARTER FROM PREVIOUS YEAR 07/01/2014 to 09/30/2014 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2014 to 09/30/2014 4.01 Income (loss) for the period 13,486 73,623 -9,954 -50,594 4.03 Comprehensive income (loss) for the period 13,486 73,623 -9,954 -50,594 5 INDIVIDUAL FINANCIAL STATEMENTS - CASH FLOWS - INDIRECT METHOD - (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2015 to 09/30/2015 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2014 to 09/30/2014 6.01 Net cash from operating activities -22,168 -90,439 6.01.01 Cash generated in the operations 134,309 126,387 6.01.01.01 Income (loss) before income and social contribution taxes 65,894 -38,241 6.01.01.02 Equity pick-up -123,255 19,389 6.01.01.03 Stock options expenses 5,859 27,265 6.01.01.04 Unrealized interest and finance charges, net 49,017 30,868 6.01.01.05 Financial instruments 17,610 4,354 6.01.01.06 Depreciation and amortization 22,972 27,923 6.01.01.07 Provision for legal claims 66,669 40,420 6.01.01.08 Provision for profit sharing 17,000 13,910 6.01.01.09 Warranty provision 11,102 -2,874 6.01.01.10 Write-off of property and equipment, net 146 246 6.01.01.11 Allowance for doubtful accounts 1,091 -825 6.01.01.14 Provision for penalties due to delay in construction works 204 -2,748 6.01.01.15 Write-off of investments 0 6,700 6.01.02 Variation in assets and liabilities -156,477 -216,826 6.01.02.01 Trade accounts receivable -94,844 127,834 6.01.02.02 Properties for sale -41,531 -253,987 6.01.02.03 Other accounts receivable 1,440 9,322 6.01.02.04 Prepaid expenses 5,719 10,159 6.01.02.05 Obligations for purchase of properties and adv. from customers -53,176 -11,005 6.01.02.06 Taxes and contributions -93 -10,521 6.01.02.07 Suppliers -13,464 -1,507 6.01.02.08 Salaries and payable charges -16,318 -22,859 6.01.02.09 Transactions with related parties 132,804 57,970 6.01.02.10 Other obligations -76,631 -33,767 6.01.02.11 Income tax and social contribution payable -383 -88,465 6.02 Net cash from investing activities 78,744 465,264 6.02.01 Purchase of property and equipment and intangible assets -21,978 -31,429 6.02.02 Increase in investments -2,221 -22,643 6.02.03 Redemption of short-term investments 2,379,746 1,806,396 6.02.04 Purchase of short-term investments -2,276,803 -1,329,530 6.02.05 Dividends received 0 42,470 6.03 Net cash from financing activities -60,892 -351,551 6.03.02 Increase in loans, financing and debentures 526,871 544,021 6.03.03 Payment of loans, financing and debentures -555,222 -643,472 6.03.04 Repurchase of treasury shares -24,157 -30,833 6.03.05 Dividends and interest on equity paid 0 -117,126 6.03.06 Loan transactions with related parties -5,334 -5,966 6.03.07 Obligation with investors -3,649 -105,094 6.03.08 Selling of treasury shares 3,023 17,583 6.03.09 Net result in selling of treasury shares -2,424 -10,664 6.05 Net increase (decrease)x of cash and cash equivalents -4,316 23,274 6.05.01 Cash and cash equivalents at the beginning of the period 33,792 39,032 6.05.02 Cash and cash equivalents at the end of the period 29,476 62,306 6 INDIVIDUAL STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/30/2015 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Others comprehensive income Total Equity 5.01 Opening balance 2,740,662 -9,162 323,845 0 0 3,055,345 5.03 Opening adjusted balance 2,740,662 -9,162 323,845 0 0 3,055,345 5.04 Capital transactions with shareholders 0 58,584 -76,638 0 0 -18,054 5.04.03 Realization of granted options 0 5,504 0 0 0 5,504 5.04.04 Repurchase of treasury shares 0 -24,157 0 0 0 -24,157 5.04.05 Selling of treasury shares 0 3,023 -2,424 0 0 599 5.04.08 Cancelation of treasury shares 0 74,214 -74,214 0 0 0 5.05 Total of comprehensive income (loss) 0 0 0 73,623 0 73,623 5.05.01 Net income (loss) for the period 0 0 0 73,623 0 73,623 5.07 Closing balance 2,740,662 49,422 247,207 73,623 0 3,110,914 7 INDIVIDUAL STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/30/2014 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Others comprehensive income Total Equity 5.01 Opening balance 2,740,662 -18,687 468,749 0 0 3,190,724 5.03 Opening adjusted balance 2,740,662 -18,687 468,749 0 0 3,190,724 5.04 Capital transactions with shareholders 0 -33,214 0 0 0 -33,214 5.04.03 Realization of granted options 0 13,427 0 0 0 13,427 5.04.04 Repurchase of treasury shares 0 -53,560 0 0 0 -53,560 5.04.05 Selling of treasury shares 0 6,919 0 0 0 6,919 5.05 Total of comprehensive loss 0 0 0 -50,594 0 -50,594 5.05.01 Loss for the period 0 0 0 -50,594 0 -50,594 5.07 Closing balance 2,740,662 -51,901 468,749 -50,594 0 3,106,916 8 INDIVIDUAL STATEMENT OF VALUE ADDED (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2015 to 09/30/2015 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2014 to 09/30/2014 7.01 Revenues 932,947 864,232 7.01.01 Real estate development, sale and services 934,038 863,407 7.01.04 Allowance for doubtful accounts -1,091 825 7.02 Inputs acquired from third parties -627,878 -531,450 7.02.01 Cost of Sales and/or Services -541,687 -474,909 7.02.02 Materials, energy, outsourced labor and other -86,191 -56,541 7.03 Gross added value 305,069 332,782 7.04 Retentions -22,972 -27,923 7.04.01 Depreciation and amortization -22,972 -27,923 7.05 Net added value produced by the Company 282,097 304,859 7.06 Added value received on transfer 175,689 50,781 7.06.01 Equity pick-up 123,255 -19,389 7.06.02 Financial income 52,434 70,170 7.07 Total added value to be distributed 457,786 355,640 7.08 Added value distribution 457,786 355,640 7.08.01 Personnel and payroll charges 98,560 120,123 7.08.02 Taxes and contributions 92,097 111,099 7.08.03 Compensation – Interest 193,506 175,012 7.08.03.01 Interest 186,135 167,731 7.08.03.02 Rent 7,371 7,281 7.08.04 Compensation – Company capital 73,623 -50,594 7.08.04.03 Retained losses 73,623 -50,594 9 CONSOLIDATED FINANCIAL STATEMENTS - BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 9/30/2015 PRIOR YEAR 12/31/2014 1 Total Assets 7,059,524 7,205,852 1.01 Current Assets 4,550,376 4,691,211 1.01.01 Cash and cash equivalents 67,882 109,895 1.01.01.01 Cash and banks 49,694 85,059 1.01.01.02 Short-term investments 18,188 24,836 1.01.02 Short-term investments 853,946 1,047,359 1.01.02.01 Fair value of short-term investments 853,946 1,047,359 1.01.03 Accounts receivable 1,488,988 1,440,498 1.01.03.01 Trade accounts receivable 1,488,988 1,440,498 1.01.03.01.01 Receivables from clients of developments 1,443,370 1,400,490 1.01.03.01.02 Receivables from clients of construction and services rendered 45,618 40,008 1.01.04 Inventories 1,771,950 1,695,817 1.01.07 Prepaid expenses 7,876 15,442 1.01.07.01 Prepaid expenses and other 7,876 15,442 1.01.08 Other current assets 359,734 382,200 1.01.08.01 Non current assets for sale 133,317 110,563 1.01.08.03 Other 226,417 271,637 1.01.08.03.01 Other accounts receivable 143,349 128,905 1.01.08.03.02 Receivables from related parties 83,068 142,732 1.02 Non Current assets 2,509,148 2,514,641 1.02.01 Non current assets 1,407,191 1,420,654 1.02.01.03 Accounts receivable 487,007 384,821 1.02.01.03.01 Receivables from clients of developments 487,007 384,821 1.02.01.04 Inventories 715,436 816,525 1.02.01.09 Others non current assets 204,748 219,308 1.02.01.09.03 Others accounts receivable and others 101,068 112,241 1.02.01.09.04 Receivables from related parties 103,680 107,067 1.02.02 Investments 975,459 968,393 1.02.02.01 Interest in associates and affiliates 975,459 968,393 1.02.03 Property and equipment 49,256 48,691 1.02.03.01 Operation property and equipment 49,256 48,691 1.02.04 Intangible assets 77,242 76,903 1.02.04.01 Intangible assets 51,766 51,427 1.02.04.02 Goodwill 25,476 25,476 10 CONSOLIDATED FINANCIAL STATEMENTS - BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 9/30/2015 PRIOR YEAR 12/31/2014 2 Total Liabilities 7,059,524 7,205,852 2.01 Current liabilities 2,189,031 2,270,869 2.01.01 Social and labor obligations 72,289 65,039 2.01.01.02 Labor obligations 72,289 65,039 2.01.01.02.01 Salaries, payroll charges and profit sharing 72,289 65,039 2.01.02 Suppliers 78,796 95,131 2.01.03 Tax obligations 114,613 114,424 2.01.03.01 Federal tax obligations 114,613 114,424 2.01.04 Loans and financing 1,126,974 1,054,445 2.01.04.01 Loans and financing 603,920 550,058 2.01.04.01.01 In Local Currency 603,920 550,058 2.01.04.02 Debentures 523,054 504,387 2.01.05 Other obligations 678,290 838,796 2.01.05.01 Payables to related parties 96,346 156,503 2.01.05.02 Other 581,944 682,293 2.01.05.02.04 Obligations for purchase of properties and advances from customers 382,910 490,605 2.01.05.02.05 Payables to venture partners 6,654 6,317 2.01.05.02.06 Other obligations 160,143 157,896 2.01.05.02.07 Obligations assumed on the assignment of receivables 18,127 24,135 2.01.05.02.08 Derivative financial instruments 14,110 3,340 2.01.06 Provisions 118,069 103,034 2.01.06.01 Tax, labor and civel lawsuits 118,069 103,034 2.01.06.01.01 Tax lawsuits 220 218 2.01.06.01.02 Labor lawsuits 14,324 11,151 2.01.06.01.04 Civel lawsuits 103,525 91,665 2.02 Non current liabilities 1,757,884 1,876,580 2.02.01 Loans and financing 1,357,731 1,532,079 2.02.01.01 Loans and financing 707,353 847,367 2.02.01.01.01 Loans and financing in local currency 707,353 847,367 2.02.01.02 Debentures 650,378 684,712 2.02.02 Other obligations 238,095 173,221 2.02.02.02 Other 238,095 173,221 2.02.02.02.03 Obligations for purchase of properties and advances from customers 159,228 101,137 2.02.02.02.04 Other liabilities 46,256 30,544 2.02.02.02.05 Payables to venture partners 2,280 4,713 2.02.02.02.06 Obligations assumed on the assignment of receivables 21,307 31,994 2.02.02.02.07 Derivative financial instruments 9,024 4,833 2.02.03 Deferred taxes 22,179 34,740 2.02.03.01 Deferred income tax and social contribution 22,179 34,740 2.02.04 Provisions 139,879 136,540 2.02.04.01 Tax, labor and civel lawsuits 139,879 136,540 2.02.04.01.01 Tax lawsuits 200 196 2.02.04.01.02 Labor lawsuits 72,901 70,167 2.02.04.01.04 Civel lawsuits 66,778 66,177 2.03 Equity 3,112,609 3,058,403 2.03.01 Capital 2,740,662 2,740,662 2.03.01.01 Capital 2,740,662 2,740,662 2.03.02 Capital Reserves 49,422 -9,162 2.03.02.04 Granted options 146,619 141,114 2.03.02.05 Treasury shares -25,980 -79,059 2.03.02.07 Reserve for expenditures with public offering -71,217 -71,217 2.03.04 Income Reserve 247,207 323,845 2.03.04.01 Legal Reserve 31,593 31,593 2.03.04.02 Statutory Reserve 215,614 292,252 2.03.05 Retained earnings/accumulated losses 73,623 0 2.03.09 Non-controlling interest 1,695 3,058 11 CONSOLIDATED FINANCIAL STATEMENTS - INCOME - (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 07/01/2015 to 09/30/2015 YEAR TO DATE 01/01/2015 to 09/30/2015 SAME QUARTER FROM PREVIOUS YEAR 07/01/2014 to 09/30/2014 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2014 to 09/30/2014 3.01 Net Sales and/or Services 624,043 1,735,073 494,191 1,501,722 3.01.01 Revenue from real estate development 674,771 1,882,552 533,571 1,626,242 3.01.03 Taxes on real estate sales and services -50,728 -147,479 -39,380 -124,520 3.02 Cost of sales and/or services -447,823 -1,251,110 -365,338 -1,110,617 3.02.01 Cost of real estate development -447,823 -1,251,110 -365,338 -1,110,617 3.03 Gross profit 176,220 483,963 128,853 391,105 3.04 Operating expenses/income -146,268 -384,990 -121,344 -396,791 3.04.01 Selling expenses -38,826 -106,574 -37,024 -110,899 3.04.02 General and administrative expenses -50,948 -143,686 -50,887 -158,724 3.04.05 Other operating expenses -58,551 -148,387 -39,029 -134,339 3.04.05.01 Depreciation and amortization -12,444 -35,674 -11,715 -41,714 3.04.05.02 Other operating expenses -46,107 -112,713 -27,314 -92,625 3.04.06 Equity pick-up 2,057 13,657 5,596 7,171 3.05 Income (loss) before financial results and income taxes 29,952 98,973 7,509 -5,686 3.06 Financial -19,689 -25,220 -8,028 -19,014 3.06.01 Financial income 23,122 100,004 36,473 118,634 3.06.02 Financial expenses -42,811 -125,224 -44,501 -137,648 3.07 Income before income taxes 10,263 73,753 -519 -24,700 3.08 Income and social contribution taxes 3,150 -3,256 -9,163 -27,432 3.08.01 Current -7,752 -14,984 -10,022 -26,896 3.08.02 Deferred 10,902 11,728 859 -536 3.09 Income (loss) from continuing operation 13,413 70,497 -9,682 -52,132 3.11 Income (loss) for the period 13,413 70,497 -9,682 -52,132 3.11.01 Income (loss) attributable to the Company 13,486 73,623 -9,954 -50,594 3.11.02 Net income attributable to non-controlling interests -73 -3,126 272 -1,538 3.99 Earnings per Share – (Reais / Share) 3.99.01 Basic Earnings per Share 3.99.01.01 ON 0.03670 0.20030 -0.02460 -0.12480 3.99.02 Diluted Earnings per Share 3.99.02.01 ON 0.03646 0.19900 -0.02460 -0.12480 12 CONSOLIDATED FINANCIAL STATEMENTS - COMPREHENSIVE INCOME (LOSS) - (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 07/01/2015 to 09/30/2015 YEAR TO DATE 01/01/2015 to 09/30/2015 SAME QUARTER FROM PREVIOUS YEAR 07/01/2014 to 09/30/2014 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2014 to 09/30/2014 4.01 Consolidated Income (loss) for the period 13,413 70,497 -9,682 -52,132 4.03 Consolidated comprehensive income (loss) for the period 13,413 70,497 -9,682 -52,132 4.03.01 Income (loss) attributable to Gafisa 13,486 73,623 -9,954 -50,594 4.03.02 Net income attributable to the noncontrolling interests -73 -3,126 272 -1,538 13 CONSOLIDATED FINANCIAL STATEMENTS - CASH FLOWS - INDIRECT METHOD - (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2015 to 09/30/2015 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2014 to 09/30/2014 6.01 Net cash from operating activities -12,910 -937 6.01.01 Cash generated in the operations 300,211 167,770 6.01.01.01 Income (loss) before income and social contribution taxes 73,753 -24,700 6.01.01.02 Stock options expenses 7,465 27,577 6.01.01.03 Unrealized interest and finance charges, net 59,754 47,414 6.01.01.04 Depreciation and amortization 35,674 41,714 6.01.01.05 Write-off of property and equipment, net 946 6,836 6.01.01.06 Provision for legal claims 87,006 77,283 6.01.01.07 Warranty provision 8,541 -7,020 6.01.01.08 Provision for profit sharing 25,449 26,151 6.01.01.09 Allowance for doubtful accounts 3,150 -9,662 6.01.01.10 Provision for realization of non-financial assets – properties for sale -2,453 -9,684 6.01.01.11 Provision for penalties due to delay in construction works -606 -5,322 6.01.01.12 Financial instruments 17,610 4,354 6.01.01.13 Equity pick-up -13,657 -7,171 6.01.01.15 Write-off of investments -2,421 0 6.01.02 Variation in Assets and Liabilities -313,121 -168,707 6.01.02.01 Trade accounts receivable -142,415 292,887 6.01.02.02 Properties for sale -23,453 -409,947 6.01.02.03 Other accounts receivable 1,278 10,839 6.01.02.04 Transactions with related parties 16,465 -4,038 6.01.02.05 Prepaid expenses 7,568 15,170 6.01.02.06 Suppliers -16,335 4,125 6.01.02.07 Obligations for purchase of properties and adv. from customers -49,604 80,103 6.01.02.08 Taxes and contributions 189 -31,791 6.01.02.09 Salaries and payable charges -18,202 -43,023 6.01.02.10 Other obligations -85,356 19,976 6.01.02.11 Income tax and social contribution paid -3,256 -103,008 6.02 Net cash from investing activities 154,736 501,832 6.02.01 Purchase of property and equipment and intangible assets -37,523 -52,256 6.02.02 Redemption of short-term investments 4,097,940 2,387,569 6.02.03 Purchase of short-term investments -3,904,527 -1,880,258 6.02.04 Investments -1,154 -11,534 6.02.05 Dividends received 0 58,311 6.03 Net cash from financing activities -183,839 -554,322 6.03.02 Increase in loans, financing and debentures 643,937 666,692 6.03.03 Payment of loans and financing -805,510 -941,847 6.03.04 Dividends and interest on equity paid 0 -117,126 6.03.06 Payables to venture partners -2,096 -106,600 6.03.07 Loan transactions with related parties 3,388 -8,799 6.03.08 Repurchase of treasury shares -24,157 -53,561 6.03.09 Selling of treasury shares 3,023 17,583 6.03.10 Net result in selling of treasury shares -2,424 -10,664 6.05 Net increase (decrease) of cash and cash equivalents -42,013 -53,427 6.05.01 Cash and cash equivalents at the beginning of the period 109,895 215,194 6.05.02 Cash and cash equivalents at the end of the period 67,882 161,767 14 CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/30/2015 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Others comprehensive income Total Shareholders equity Non Controlling interest Total equity Consolidated 5.01 Opening balance 2,740,662 -9,162 323,845 0 0 3,055,345 3,058 3,058,403 5.03 Opening adjusted balance 2,740,662 -9,162 323,845 0 0 3,055,345 3,058 3,058,403 5.04 Capital transactions with shareholders 0 58,584 -76,638 0 0 -18,054 1,763 -16,291 5.04.01 Capital increase 0 0 0 0 0 0 1,763 1,763 5.04.03 Realization of granted options 0 5,504 0 0 0 5,504 0 5,504 5.04.04 Repurchase of treasury shares 0 -24,157 0 0 0 -24,157 0 -24,157 5.04.05 Selling of treasury shares 0 3,023 -2,424 0 0 599 0 599 5.04.08 Cancelation of treasury shares 0 74,214 -74,214 0 0 0 0 0 5.05 Total of comprehensive income (loss) 0 0 0 73,623 0 73,623 -3,126 70,497 5.05.01 Net income (loss) for the period 0 0 0 73,623 0 73,623 -3,126 70,497 5.07 Closing balance 2,740,662 49,422 247,207 73,623 0 3,110,914 1,695 3,112,609 15 CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/30/2014 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Others comprehensive income Total Shareholders equity Non Controlling interest Total equity Consolidated 5.01 Opening balance 2,740,662 -18,687 468,749 0 0 3,190,724 23,759 3,214,483 5.03 Opening adjusted balance 2,740,662 -18,687 468,749 0 0 3,190,724 23,759 3,214,483 5.04 Capital transactions with shareholders 0 -33,214 0 0 0 -33,214 0 -33,214 5.04.03 Realization of granted options 0 13,427 0 0 0 13,427 0 13,427 5.04.04 Repurchase of treasury shares 0 -53,560 0 0 0 -53,560 0 -53,560 5.04.05 Selling of treasury shares 0 6,919 0 0 0 6,919 0 6,919 5.05 Total of comprehensive income (loss) 0 0 0 -50,594 0 -50,594 -1,538 -52,132 5.05.01 Income (loss) for the period 0 0 0 -50,594 0 -50,594 -1,538 -52,132 5.07 Closing balance 2,740,662 -51,901 468,749 -50,594 0 3,106,916 22,221 3,129,137 16 CONSOLIDATED STATEMENT OF VALUE ADDED (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2015 to 09/30/2015 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2014 to 09/30/2014 7.01 Revenues 1,882,552 1,626,242 7.01.01 Real estate development, sale and services 1,857,595 1,571,666 7.01.04 Allowance for doubtful accounts 24,957 54,576 7.02 Inputs acquired from third parties -1,277,972 -1,145,977 7.02.01 Cost of sales and/or services -1,131,609 -984,448 7.02.02 Materials, energy, outsourced labor and other -146,363 -161,529 7.03 Gross added value 604,580 480,265 7.04 Retentions -35,674 -41,714 7.04.01 Depreciation and amortization -35,674 -41,714 7.05 Net added value produced by the Company 568,906 438,551 7.06 Added value received on transfer 113,661 125,805 7.06.01 Equity pick-up 13,657 7,171 7.06.02 Financial income 100,004 118,634 7.07 Total added value to be distributed 682,567 564,356 7.08 Added value distribution 682,567 564,356 7.08.01 Personnel and payroll charges 171,432 161,323 7.08.02 Taxes and contributions 182,073 178,708 7.08.03 Compensation – Interest 255,439 274,919 7.08.03.01 Interest 244,726 263,817 7.08.03.02 Rent 10,713 11,102 7.08.04 Compensation – Company capital 73,623 -50,594 7.08.04.03 Retained losses 73,623 -50,594 17 FOR IMMEDIATE RELEASE - São Paulo, November 6, 2015 – Gafisa S.A. (Bovespa: GFSA3; NYSE: GFA), one of Brazil’s leading homebuilders, today reported financial results for the third quarter ended September 30, 2015. 3Q15 Conference Call November 9, 2015 > 8:00 am US EST In English (simultaneous translation from Portuguese) + 1-516-3001 Code: Gafisa > 11:00 am Brasília Time In Portuguese Telephones: +55-11-3728-5971 (Brazil) Code: Gafisa Replay: +55-11-3127-4999 (Brazil) Código: 87397286 +55-11-3127-4999 (USA) Code: 44523725 IR Website: www.gafisa.com.br/ri IR Contacts Danilo Cabrera Mariana Suarez Phone: +55 11 3025-9242 / 9978 Email: ri@gafisa.com.br IR Website: www.gafisa.com.br/ri Media Relations Máquina da Notícia - Comunicação Integrada Giovanna Bambicini Phone: +55 11 3147-7414 Fax: +55 11 3147-7900 E-mail: gafisa@grupomaquina.com Shares GFSA3 – Bovespa GFA – NYSE Total shares outstanding: : 378.066.162 1 Average daily trading volume (90 days²): R$9.2 million (1) Including 10.584.757 treasury shares (2) Until September 30, 2015 GAFISA RELEASES 3Q15 RESULTS MANAGEMENT COMMENTS AND HIGHLIGHTS Gafisa continued to show positive operational results in the second half of the year, despite the challenging economic environment on 2015. We are pleased to report that Company’s consolidated net income totaled R$73.6 million in the first nine months of the year, reversing a loss of R$50.6 million recorded in the same period last year. In the third quarter specifically, consolidated net income totaled R$13.5 million, compared to a loss of R$10.0 million in 3Q14. In this quarter, the Gafisa segment recorded net income of R$1.7 million in the quarter, maintaining the segment’s positive momentum, and R$30.3 million in 9M15, while the Tenda segment accounted for R$11.8 million of the R$13.5 million total, in-line with Tenda’s performance in the previous quarter. Tenda ended the first nine months of 2015 with total net income of R$43.3 million. 2015 has been characterized by an increasingly challenging economic environment in Brazil, including a deepening recession. Economic factors such as a more restrictive credit market, rising inflation and high unemployment have had a direct impact on the consumer decision-making process. Despite operating in such an environment, the Company has continued to produce improved operating and financial results in comparison with last year. The Gafisa segment, while more affected by the deterioration in the macro-economic environment, continues to improve its operations and business management, and has successfully maintained the profitability levels of its projects. Tenda completed its third consecutive profitable quarter, reflecting the segment’s increased operational efficiency and the successful implementation of its new business model. In 3Q15, the Tenda segment delivered its last two legacy projects, and is now solely focused on the development of its portfolio of New Model projects. In this regard, we would like to highlight the performance of both the Gafisa and Tenda projects in the quarter, which contributed to the Company’s positive consolidated results. The 3Q15 consolidated adjusted gross margin reached 35.9%. The Gafisa segment maintained stable profitability levels, with an adjusted gross margin of 37.9% in the quarter. At the same time, the full integration of the New Model within Tenda led the segment to record an adjusted gross margin of 32.1%. 18 Throughout the quarter, the Gafisa segment launched four projects, reaching an average SoS of launches of around 24%. The segment remains focused on the sale of legacy units, accounting for 71% of net pre-sales in the quarter, which totaled R$247.6 million in the third quarter. This focus helped the Company accelerate the sales pace of the Gafisa segment, which reached 11.0% in 3Q15, higher than both the 2Q15 and 3Q14 levels. As a result of the improved operational performance, 3Q15 adjusted gross profit for the Gafisa segment reached R$152.6 million, while the profitability level was maintained with an adjusted gross margin of 37.9%. Year to date, the adjusted gross margin of the Gafisa segment reached 37.1%. The Company continues to assess the most efficient profile for the Gafisa segment’s inventory level. In the third quarter, 44% of net sales were related to projects launched prior to 2013. During 9M15, this percentage accounted for about 50% of net sales, resulting in an inventory balance of R$2.0 billion at the end of the period. The Gafisa segment’s inventory was in line with the previous quarter and achieved a reduction of approximately 20% compared to 3Q14. The weak outlook for the current economic environment has led the Company to take a conservative approach in regards to launch activity through the rest of the year. We will seek to balance the placement of new products in the market, prioritizing those with more liquidity, in order to achieve adequate sales and profitability. In the lower income segment, Tenda was able to sustain positive results and reported net income for the third consecutive quarter. The 3Q15 and 9M15 results reflect the increased operational scale of the New Model, which has allowed for a greater level of efficiency and improved management of both the financial and operational cycles. In regards to the expansion of Tenda’s operating scale, the segment recorded its highest launch volumes since the beginning of the development of its new business model. In the 3Q15, launches of R$318.6 million comprised 9 new projects/phases located in the states of São Paulo, Rio de Janeiro, Minas Gerais, Rio Grande do Sul, Bahia and Pernambuco. The highlight of the quarter, once again, was the strong speed of sales result, which reached 23.0%.
